Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on May 23rd, 2022 has been entered.  Claims 1 and 3 – 19 are pending in the application.  Claim 2 has been cancelled and all rejections related to it have been withdrawn.  The rejection of claim 12 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments.  Claims 17 – 19 remain withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear if a method or product is being claimed, as claim 12 is dependent from a product claim.  For the purpose of this Office Action, the claim will be taken to further limit the coagulant of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 8, and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20120107483) in view of Chun (KR-20040042007-A).
Regarding claims 1 and 6, Park teaches a processed tofu made from soybean curd (tofu) and soybean milk [0015].  Park also teaches the addition of vegetables to the soybean curd used in making the processed tofu [0007].  
Park is silent as to the use of salt in the processed tofu.  However, Chun teaches using 1% salt in the tofu [0022].  It would have been obvious to add salt in an amount as claimed as Chun teaches it was known to add 1% by weight salt to tofu products.  Therefore, a person having ordinary skill in the art would have added the salt of Chun to the processed tofu of Park to give the tofu the desired taste.
Park teaches the need to mix soybean milk and curd in a ratio of 3:1 to 1:1 (7.5:2.5 to 5.0:5.0), which contains the claimed range of 7:3 – 6:4.  This is to help in performing the grinding procedure [0022].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, the claimed range is obvious over Park.
Regarding claims 3, 5, and 7, Park teaches the addition of vegetables to the processed tofu but is silent as to the amount used [0007].  Chun teaches that, of the total processed tofu, 55 – 64% is raw tofu, 8 – 12% is onion, 3 – 5% is carrot, and 2 – 3% is bell pepper [0010].  This makes the total percentage of vegetables in the processed tofu 13 – 20%.  Increasing the amount of vegetables increases the nutritional value of the processed tofu [0002].  Therefore, it would be obvious to add an amount of vegetables as claimed to the processed tofu of Park to obtain the desired nutritional value as the claimed amount is consistent with the amounts taught by the prior art. 
Park teaches the ratio of milk-to-tofu is 1:1 to 3:1, but is silent as to the amounts of milk and tofu in the processed tofu [0022].  Chun teaches 13 – 20% vegetables in the processed tofu [0010].  If 13 – 20% vegetables are subtracted from the processed tofu of Park, then the remainder, a mix of soybean milk and curd, would be 80 – 87%.
When the ratio of milk-to-curd is 1:1, then soybean and curd are each 40 – 43% of the processed tofu.  When the ratio of milk-to-curd is 3:1, then curd is 20 – 22% and soybean milk is 60 – 66%.  Therefore, the curd is 20 – 43% and the soybean milk is 40 – 66% of the processed tofu.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore the ranges of claims 3 and 5 are obvious over Park and Chun.
Regarding claim 4, Park teaches the use of soybean milk with a solids content of 5 – 15 Brix [0023].  In particular, Park teaches a soybean milk having a solids content of 10.5 Brix [0042].
Regarding claims 8 and 10, because the raw materials to meet claim 1 were vegetables, seafood and noodles are claimed in the alternative and not a necessary to meet the claims.
Regarding claims 11 and 12, Park teaches the use of magnesium chloride as a coagulant in making a processed tofu [0030, 0045].
Claims 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Chun as applied to claim 1 above, and further in view of Nakajima (JP-2013074853-A).
Regarding claim 9 and 13, Park and Chun teach a processed tofu with vegetables but are silent as to the vegetables that can be added or how it is prepared.  Nakajima teaches a fried tofu with chili pepper [0005].  This fried tofu with chili is delicious and suitable for inclusion in various dishes [0006].  It would be obvious to a person having ordinary skill in the art to add chili pepper to the tofu of Park and Chun and fry the tofu as it is known to fry tofu that has been mixed with vegetables.
Regarding claims 14 – 16, Park, Chun, and Nakajima are silent as to the hardness, adhesiveness, and springiness of the fried tofu of claim 13.  However, the values are obvious over the prior art.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  The ranges of claims 14 – 16 are obvious over Park, Chun, and Nakajima.

Response to Arguments
Applicant’s arguments, filed May 23rd, 2022, have been fully considered.
Claim 2 has been cancelled and all rejections related to it have been withdrawn.  
The rejection of claim 12 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments.
Applicant’s arguments concerning the rejection of claims 1 and 3 – 16 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that adding salt to taste is not obvious [pg 6, ¶5].  The Examiner notes that the court has determined that altering the amounts of common ingredients in food is not patentable. “This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.” In re Levin, 37 C.C.P.A. 791, 84 U.S.P.Q. 232, 178 F.2d 945
Applicant argues that Examples 1 and 3 of Park show a different ratio of tofu-to-soybean milk than that claimed, making the claimed value not obvious [pg 7, ¶3].  The Examiner points out that Examples 1 and 3 were not used in the Office Action.  Rather, the Action relies on [0022] of Park to teach the ratio.
Applicant argues that Chun teaches raw tofu at 58 – 64 wt%, which is outside the claimed range [pg 8, ¶3].  The Examiner points out that Chun is not being used to teach the amount of tofu used.  Instead, Chun teaches the use of vegetables in making tofu.
Applicant argues that the composition of Park and Chun does not have the flavor, texture, and vegetable dispersion of the claimed product [pg 8, ¶4].  The Examiner notes that the claims do not speak to these characteristics and are therefore out of scope.
Applicant argues that Nakajima does not disclose adding the chili to the soybean milk [pg 13, ¶4].  The Examiner points out that the order of combing the ingredients is not in the claims and is therefore out of scope.
Applicant argues that Nakajima does not teach using tofu in the creation of the processed tofu [pg 15, ¶3].  The Examiner points out that Nakajima is being used to teach that chilis are known to be used in tofu and that tofu is known to be fried, not the production of the processed tofu as a whole.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799